DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/651709, filed 17 July 2017, and adds disclosure not presented in the prior application, particularly matter presented at instant claims 5, 6 7, 11. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. Thus, since the Application contains subject matter that would constitute new matter in the previously filed application, the priority benefit claim must be dropped or changed to a continuation-in-part in accordance with MPEP 201.06(c) III and 211.05. 

Election/Restrictions
Applicant’s election without traverse of Group I claims 1, 5-7, 10-12, 16-36, and 39 in the reply filed on 11 March 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 5 and 16, the limitation “no electrical wires enter or are attached to the electrode cartridge” is indefinite because no matter which configuration the electrical connection made, the cartridge nevertheless is attached to wires –see Fig. 1 #s 103/105 (referred to as “leads” in the instant specification. The word “wire” is not present in the instant specification). Therefore it is indefinite how the cartridge must be coupled to a power source, controller, or the like, would thereby not have an electrical connection to it, i.e. through wires or any current carrying structure.
As to claim 11, the instant claim limitation of “to each function as part of an electrical switch” is indefinite as to how or what the electrical contacts function as such or the like. It is unclear what structure or the like is required to satisfy the instant claim limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10-12, 16-22, 26-30, 32-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al (US 2012/0012209 A1).
As to claim 1, Andrews discloses a method of constructing an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	Forming a handle shaped to be grippable by the user (Fig. 2/3 #s 38 OR 42); 
	Mounting the first and second electrodes to extend downwardly from a bottom surface of an electrode holder such that the first and second electrodes are horizontally spaced apart so as to create a flow path form electrical current between them (Fig. 3 # 46 electrode holder with  electrodes #106 in Fig. 2); 
	Shaping the electrode holder to be slidably insertable into and silably removable from a mating housing (See Fig. 3) and 
	Positioning first and second electrical contacts positioned to on the electrode cartridge so as to come into contact with first and second electrical contacts located on the mating housing when the electrode cartridge is inserted into an in the installed position in the mating housing.([0036]-[0037]).

    PNG
    media_image1.png
    501
    452
    media_image1.png
    Greyscale


As to claim 5, Andrews discloses wherein no electrical wires enter the electrode cartridge (via its installed position above).

As to claim 6, Andrews further discloses onfiguring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claim 7, Andrews further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

As to claim 10, Andrews discloses a method of constructing an electrode cartridge configured to generate chlorine and shaped to be installed by a user of a spa into a housing mounted in the spa and comprising: 
	Forming a handle shaped to be grippable by the user (Fig. 2/3 #s 38 or 42); 
	Mounting the first and second electrodes to extend downwardly from a bottom surface of an electrode holder such that the first and second electrodes are horizontally spaced apart so as to create a flow path form electrical current between them (Fig. 3 # 46 electrode holder with  electrodes #106 in Fig. 2); 
	Shaping the electrode holder to be slidably insertable into and slidably removable from a mating housing (See Fig. 3) and 
	positioning a first electrical contact on an exterior side surface of the electrode cartridge in a position selected such that the first electrical contact will come into electrical contact with a first electrical contact located on a side surface of the mating housing when the electrode cartridge is inserted into an installed position in the mating housing; and 
	RESP. TO 18 Feb-2021 OFFICE ACTION Page 3 of 10Serial No. 16/365,253positioning a second electrical contact on an exterior side surface of the electrode cartridge in a position opposite of that of the first electrical contact and selected such that the second electrical contact will come into electrical contact with a second electrical contact located on u an opposite side surface of the mating housing when the electrode cartridge is inserted into the installed position in the mating housing.	([0036]-[0037] where the electrical supply enters, 

As to claim 11, since the contacts of Andrews apply the electrical signal whether the device is on/off they are deemed configured to each function as part of an electrical switch.

As to claim 16, Andrews discloses wherein no electrical wires enter the electrode cartridge (via its installed position above).

As to claim 17, Andrews further discloses onfiguring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claim 18, Andrews further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

As to claim 19, Andrews further discloses constructing the electrode holder so as to establish a wet spa water containing portion of the housing and a dry portion of the housing when the electrode cartridge is in an installed position in the housing, the first and second 

    PNG
    media_image2.png
    721
    787
    media_image2.png
    Greyscale

As to claim 20 and 21, Andrews further discloses constructing the electrode holder further comprises shaping the electrode holder to have a circular perimeter and installing a seal means in said circular perimeter comprising an o-ring.

    PNG
    media_image3.png
    824
    778
    media_image3.png
    Greyscale

As to claim 22, Andrews further discloses establishing a first electrical conductor path electrically connecting said first electrode with the first electrical contact of the electrode cartridge and a second electrical conductor path electrically connecting said second electrode with the second electrical contact of the electrode cartridge such that the electrode cartridge is capable of generating chlorine by itself when the electrode cartridge is in the installed position in the housing. ([0005], [10010] describing the salt water chlorinator thus capable of generating chlorine).

As to claim 26, Andrews further discloses configuring the electrical contacts and the electrode cartridge such that upon initial installation of the electrode cartridge, the electrical contacts of the cartridge are RESP. TO 18 Feb-2021 OFFICE ACTION Page 6 of 10Serial No. 16/365,253initially positioned above and spaced vertically apart from the first and second contacts of the housing. (See Fig. 5/6).
As to claim 27, Andrews further discloses wherein the electrode cartridge is designed and constructed to be removed as a unit from the housing and thrown away (since it is removed it is thereby able to be thrown away and thus designed as such.

As to claim 28, Andrews further discloses configuring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claim 29, Andrews further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

As to claim 30, Andrews further discloses configuring the electrode cartridge as a free standing unit and such that, as a free standing unit (See exploded view in Fig. 3) thus configuring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above).

As to claims 32 and 33, Andrews discloses wherein the electrodes are selected to generate chlorine (via being a part of a salt water chlorinator thus must be able to generate chlorine – [0010]).

As to claim 34-36, Andrews further discloses wherein each of the first and second electrical contacts of said electrode cartridge is further positioned (a) so as to be initially located above and out of electrical contact with the first and second electrical contacts located on the housing at the beginning of installation of the electrode cartridge into the housing, and (b) so as to thereafter come into electrical contact with a respective one of the first and second electrical contacts of the housing as the electrode cartridge is inserted downwardly into the housing and comes into an installed position in the housing (via installation of cartridge into the housing and subsequent connection to the cap).
As to claim 39, Andrews further discloses onfiguring the electrode cartridge such that the first and second electrical contacts of the electrode cartridge constitute the only respective entry and exit points for electrical current into and out of the electrode cartridge. (See above) and further discloses the flow path of electrical current through the electrode cartridge broken by the single step of pulling the electrode cartridge out of the housing via removal of the cartridge via disassembling the cartridge and the cartridge is pulled out.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Nakamura et al (US 6,258,222 B1).
As to claims 23-25, Andrews discloses a vertical portion forming into a horizontal portion (see shape of electrodes with vertical and horizontal sides) with shaping the first and second receptacles such that the horizontal base portions of each of the first and second electrodes respectively fit therein (see electrodes into #38) but fails to explicitly disclose forming the first and second electrodes to each include an outwardly curved spring arm electrical contact.
	Nakamura discloses including an outwardly curved spring arm electrical contact at the end of the electrode to couple to an electrode contact (Fig. 3 #18 or Fig. 4 #27).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a spring arm electrical contact as taught by Nakamura with the electrode of Andrews because allows for electrode terminals to easily mounted and lowering coupling resistance (col. 10 line 37-52).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795